Citation Nr: 1734741	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for right shoulder disability.

2. Entitlement to service connection for left shoulder disability.

3. Entitlement to service connection for a bilateral heel disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to March 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in June 2012.  A transcript of the hearing is associated with the claims file. 

In July 2015, the Board remanded the issues on appeal for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran s claim.  38 C.F.R. § 3.159 (2016).  

Upon review of the claims file, the Board finds that not all of the development directed by the Board in the July 2015 remand was accomplished. 

Pursuant to the July 2015 remand, an addendum medical opinion was provided for each of the issues on appeal.  However, as specifically required in the July 2015 remand, the examiner did not consider and comment on the Veteran's lay statements regarding the in-service incurrence of the disorders and his reports of continuity of symptomatology since the Veteran's military discharge.  See VA contract examination of December 2015.  

The Board finds a remand is again necessary in order to obtain an addendum opinion that addresses the Veteran's contention that his bilateral shoulder and foot disabilities first began during active service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.  The most recent VA treatment information of record is dated from December 17, 2009.  Ask the Veteran to provide a release for private treatment records obtain any records reported.  

2. After the above medical records have been associated with the claims file, the AOJ should arrange for an examiner other than the June 2014 examiner to provide an addendum opinion(s).

The claims folder and a copy of this Remand should be made available to and be reviewed by the examiner.

If the VA examiner determines that an additional examination is necessary, all indicated studies should be performed, and all findings should be reported in detail.

The examiner should include a complete discussion of the medical principles used in forming his/her opinion

a) Does the Veteran currently have right and left shoulder disorders?  List all diagnosed shoulder disorders.

b) Does the Veteran currently have a bilateral foot disorder?  List all diagnosed food disorders.

c) If the Veteran currently has a right and/or left shoulder disorder, and, bilateral foot disorder, is it at least as likely as not (50% probability or greater) that such disorders began in or was caused by the Veteran's service?  The VA examiner address the Veteran's statements on pages 5-9 of the June 2012 Board Hearing Transcript and specifically consider the Veteran's contention that he began to experience bilateral shoulder and foot discomfort during active service as a result of demanding physical training and military activities; and that he has experienced continuous symptoms since active duty.  Comment on whether this statement makes sense from a medical point of view and provide reasons for each conclusion.  

The examiner is advised that the Veteran is competent to describe his in-service bilateral shoulder and foot discomfort, and the Board has no reason to doubt his credibility.  Furthermore, the fact that there are no records of in-service treatment relevant to his shoulders and heels is not fatal to the Veteran's claim.

Provide such an opinion for each shoulder and foot disability.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4. When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all additional evidence.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

